DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.  Claims 1, 48-50, 53, 55 and 57-61 are pending; claims 1, 48-49, 53, 55 and 57-59 are amended; and claim 61 is newly added.


Response to Arguments
Applicant's arguments filed 02 July 2021 with respect to claims 1, 48-50, 53, 55 and 57-61 have been fully considered and are persuasive.  However, the newly amended claims, including the limitation “wherein the distal end of the shaft forms a tissue slitting tip,” are rendered obvious by Chin in view of Ben Oren reference.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 48-50, 53, 55 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, The metes and bounds of the claim limitation “wherein the distal end of the shaft forms a tissue slitting tip, wherein the tissue slitting tip comprises a distal cutting edge extending distal to the distal end of the shaft” cannot be determined by the Office because it is unclear how a distal cutting edge can extend distal to the shaft when the shaft forms the tissue slitting tip and distal cutting edge.  In the interest of compact prosecution, the Office is interpreting the shaft as forming the tissue slitting tip and the distalmost portion of the shaft forming the cutting edge.
Claims 48-50, 53, 55 and 57-58 are rejected by virtue of their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 48-49, 53, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2011/0213398), cited by applicant.

[Claim 1] Chin discloses a tissue slitting apparatus comprising: 
a shaft (guide member, #106) having a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end that is configured to receive an implanted object (implanted article), wherein the implanted object comprises a lead (pacemaker lead) implanted within tissue growth on a wall of a vessel of a patient [pars. 0024, 0031]; and 
wherein the distal end of the shaft forms a tissue slitting tip (cutting mechanism, #108), wherein the tissue slitting tip comprises a distal cutting edge (suitable cutting mechanisms include a blade) extending to the distalmost end of the shaft that is configured to separate the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object (Figure 2D shows the cutting mechanism extending over only a section of the circumference of the guide member which would enable performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0026-0027].

    PNG
    media_image1.png
    158
    331
    media_image1.png
    Greyscale

guide member, #106) is flexible.  However, Chin does state the guide member (#106) may have a length sufficient to accommodate substantially the entire length of the implanted article, and one or more inner lumens of elongated member (#102) may serve as the guide member (#106) [par. 0031].  The elongated member (#102) is disclosed as being flexible [par. 0024].  The skilled artisan would recognize the elongate member e.g. an intravenous lead would most likely not be linear and have curves.  Coupled with the fact that a lumen of the elongate member which is explicitly disclosed as being flexible may serve as the guide member, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the guide member of flexible material to accommodate the entire length of the lead while preventing damage to bodily tissues e.g. blood vessels in which the lead is implanted.

[Claim 48] Chin discloses wherein the tissue growth forms a substantially cylindrical tube enclosing the implanted object (this limitation describes the tissue not the tissue slitting apparatus but the apparatus may operate on such tissue), and wherein the distal cutting edge of the tissue slitting tip is angled away from the distal end of the shaft (see cutting mechanism #108 in Fig. 2D) so that the slit is cut from an interior of the cylindrical tube to an exterior of the cylindrical tube (the cutting mechanism extends over only over a sector of the circumference which would enable performance of the intended use of the cutting edge as claimed).

[Claim 49] Chin discloses a profile of a portion of a circumference of the shaft with the tissue slitting tip is non-circular, and a profile of a remaining portion of the circumference of the shaft is circular (see Fig. 2D above).

[Claim 53] Chin discloses the tissue slitting tip is configured to be indexed along the lead via the inner lumen (the guide member accommodates the lead as the apparatus as moved along the lead) [par. 0031].

[Claim 55] Chin discloses an inner lumen for receiving a lead.  Because no specific features of the inner lumen are described by the applicant, the Office holds that the inner lumen is configured to receive a mechanical traction device for engaging the lead while the non-ablating tissue slitting tip separates the tissue growth.


Claims 50 and 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2011/0213398) as applied to claims 1 and 49 above, in view of Ben Oren et al. (US 2013/0031800).

[Claim 50] Chin discloses a tissue slitting apparatus as claimed in claim 49 but does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft (guide member) that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising circumferentially-directed optical fibers (#104) and a circular cutter (#106) positioned on a distal end of a catheter shaft (tip section, #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 57-58] Chin discloses a tissue slitting apparatus as claimed in claim 1 but does not disclose a plurality of optical fibers disposed in the shaft and extending to the cutting edge of tissue slitting tip.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising circumferentially-directed optical fibers (#104) extending to a circular cutter (#106) positioned on a distal end of a catheter shaft (tip section, #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Chin to include optical fibers in the shaft around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 


Claims 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2011/0213398) in view of Ben Oren et al. (US 2013/0031800).

[Claim 59] Chin discloses an apparatus for removing an implanted object from a tissue growth that forms a substantially cylindrical tube enclosing the implanted object, the tissue slitting apparatus comprising: 
a shaft (guide member, #106), the shaft having a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive an implanted object, wherein the implanted object comprises a lead (pacemaker lead) implanted within tissue growth on a wall of a vessel of a patient [pars. 0024, 0031], wherein a profile of a portion of a circumference of the shaft is non-circular (portion with cutting mechanism, Fig. 2D #108), and a profile of a remaining portion of the circumference of the shaft is circular; 

    PNG
    media_image1.png
    158
    331
    media_image1.png
    Greyscale

wherein the distal end of the shaft forms a tissue slitting tip comprising a distal cutting edge (cutting mechanism, #108) that is configured to cut a slit from an interior of the cylindrical tube to an exterior of the cylindrical tube that separates the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 2D shows the cutting mechanism extending over only a section of the circumference of the guide member which would enable performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0026-0027].
Chin does not explicitly state that the shaft (guide member, #106) is flexible.  However, Chin does state the guide member (#106) may have a length sufficient to accommodate substantially the entire length of the implanted article, and one or more inner lumens of elongated member (#102) may serve as the guide member (#106) [par. 0031].  The elongated member (#102) is disclosed as being flexible [par. 0024].  The skilled artisan would recognize the elongate member e.g. an intravenous lead would most likely not be linear and have curves.  Coupled with the fact that a lumen of the elongate member which is explicitly disclosed as being flexible may serve as the guide member, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the guide member of flexible material to accommodate the entire length of the lead while preventing damage to bodily tissues e.g. blood vessels in which the lead is implanted.
Chin does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising circumferentially-directed optical fibers (#104) extending to a circular cutter (#106) positioned on a distal end of a catheter shaft (tip section, #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Chin to include optical fibers around only the tissue-cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 60] Chin discloses the tissue slitting tip is non-ablating (a blade).

[Claim 61] The plurality of optical fibers extend to the cutting edge of the tissue slitting tip as taught by Ben Oren as explained in claim 59 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 48-49, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 9,763,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a device with function language that mirrors the limitations of the method of the patent which includes the same structural limitations of the device.  In essence both sets of claims cover the method of using/function and structure of the device and could have been presented together.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Rottenberg et al. (US 2012/0265229) discloses a lancet micro-catheter comprising a sharp tip wherein the micro-catheter and its sharp tip are made of the same flexible plastic material to reduce the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        08 September 2021